Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

 					DETAILED ACTION
 				   Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1, 3, 5, 7-9, 11-13, 15  and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fesl et al. (U.S. 2011/0175297) in view of Forest (WO 2006/005359) and May (GB 1245308).
 	Regarding claims 1 and 15, Fesl et al. discloses an arrangement Fig. 1 with a gas seal 1, a stator 11 and a rotor 10 which extends along an axis for sealing a sealing gap between the rotor and the stator, comprising: a rotating rotor sealing ring 3; a static stator sealing ring 2; a rotating 

    PNG
    media_image1.png
    730
    842
    media_image1.png
    Greyscale

 	Regarding claim 2, the combination discloses wherein the fastening element 53 is of a radially elastically deformable configuration, with the result that the fastening element 53 is 
 	Regarding claim 3, the combination discloses wherein the fastening element 22 is capable of deforming exclusively elastically during the axial relative movement beyond the setpoint position range.
 	Regarding claim 4, the combination discloses wherein the fastening element 22 extends over the entire circumference.
  	Regarding claims 5 and 8, the combination fails to explicitly disclose wherein the fastening element is configured as a flat section helix or flat steel helix. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the shape of the fastening element a flat section helix or flat steel helix since it has been held that a change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
 	Regarding claim 7, the combination discloses wherein the fastening element 22 is of elastic configuration in such a way that it is capable of generating an axial restoring force counter to an axial relative displacement (via spring 7) out of the setpoint position, the axial restoring force being higher than the axial prestressing force of the stationary secondary sealing element 3B.
 	Regarding claim 9, the combination  fails to explicitly disclose wherein a material of the flat steel helix is sour gas resistant, nevertheless it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the fastening element a material sour gas resistant since it has been held that the selection of a known material based on its suitability In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)
  	Regarding claim 11, the combination  discloses wherein the fastening element 22 is capable of being deformed radially elastically when the rotating rotor sealing ring 50 and the rotor are situated with respect to one another in the setpoint position range, in such a way that a perpendicular force on the surfaces of the first depression and the second depression that results from the elastic deformation gives rise to a resulting frictional force between the surfaces and the fastening element, which frictional force transmits a torque which arises during operation from the rotor sealing ring to the rotor (functional language).
 	Regarding claim 12, the combination fails to explicitly disclose wherein the fastening element 22 is positioned between two vertical faces of the rotor sealing ring.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shape of the depression since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
 	Regarding claim 13, the combination discloses wherein the first depression (depression having 22) points radially inward towards the rotor.
 	Regarding claim 16, the combination discloses wherein the elastic element (11 of May) is located a same radial distance from the axis of the rotor (1 of May) as the stationary secondary sealing element (9 of May).
 	Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fesl et al. in view of Forest and further in view of Mayer (U.S. 3,026,112).
  	Regarding claim 10, Fesl et al. and Forest substantially disclose the invention as claimed above but fail to explicitly disclose wherein the first depression and/or the second depression is .
 
 	Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fesl et al. (U.S. 2011/0175297) in view of Forest and further in view of Lederer et al. (U.S. 2009/0134584).
 	Regarding claim 14, Fesl et al. and Forest substantially disclose the invention as claimed above but fail to explicitly disclose wherein the rotor surface surrounding the second depression projects towards the rotating rotor sealing ring.  Lederer et al. shows a rotor 6 having a surface surrounding depression (6A of Annotated Fig. 1) projects towards the rotating rotor sealing ring 5. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the rotor surface of Heck et al. by projecting a portion of the surface surrounding the depression as taught by Lederer et al. in order to reduce the radial gap further enhancing the seal between the rotor and rotor seal member.


 					Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because of the new ground(s) of rejection.



 					      Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene G. Byrd whose telephone number is (571)270-1824.  The examiner can normally be reached on M-F 10 - 6.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	


/Eugene G Byrd/
Examiner, Art Unit 3675